--------------------------------------------------------------------------------

Exhibit 10.2
 
Image [image.jpg]


 
February 20, 2012
 
 
Doug Milner
180 Ardsley Lane
Alpharetta, GA 30005
 
Re:           Offer of Employment with Active Power, Inc.
 
Dear Doug:
 
On behalf of Active Power, Inc.  (the “Company”), I am pleased to invite you to
join the Company as its Chief Executive Officer, reporting directly to the Board
of Directors of the Company.  In this position, you will be expected to devote
your full business time, attention, and energies to the performance of your
duties with the Company at its location in Austin, Texas, or while traveling on
Company business.  The effective date of your employment will be March 5, 2012
or such other date as you and the Company mutually agree in writing.
 
The terms of this offer of employment are as follows:
 
1.      At-Will Employment.  You should be aware that your employment with the
Company is for no specified period and constitutes “at-will” employment.  As a
result, you are free to terminate your employment at any time, for any reason or
for no reason.  Similarly, the Company is free to terminate your employment at
any time, for any reason or for no reason.  We request that you give the Company
at least two weeks’ notice in the event of a resignation.  Notwithstanding the
foregoing, you may be eligible for certain severance payments upon any such
termination of your employment pursuant to the terms and conditions of the
Company’s Severance Benefits Agreement, a copy of which is attached hereto as
Exhibit B (the “Severance Agreement”).
 
2.      Position and Duties.  You will serve in a full-time capacity as CEO of
the Company.  In addition, and subject to the requisite Board and/or stockholder
approval, you will serve on the Company’s Board of Directors (the “Board”) for
as long as you are employed as CEO. You will render such business and
professional services consistent with your executive position, as shall
reasonably be assigned to you by the Company’s Board.
 
3.      Compensation.  The Company will pay you a salary at the rate of $400,000
per year (the “Base Salary”), payable in accordance with the Company’s standard
payroll policies, including compliance with applicable withholding.  Any
increase or decrease in Base Salary (together with the then existing Base
Salary) shall serve as the “Base Salary” for future employment under this offer
letter.  The first and last payment by the Company to you will be adjusted, if
necessary, to reflect a commencement or termination date other than the first or
last working day of a pay period.
 
 
 

--------------------------------------------------------------------------------

 
 
Doug Milner
February 20, 2012
Page 2
 
4.      Equity Grants.  Subject to approval by the Board, you will be granted
the following: (a) an option to purchase 750,000 shares of the Company’s Common
Stock (the “Option Shares”) at an exercise price equal to the fair market value
per share of the Common Stock on the date the Board approves the option grant;
and (b) 250,000 restricted stock units (“RSU’s”). The Option Shares and RSU’s
shall vest as follows: 25% of the Option Shares and RSU’s shall vest upon
completion of one year of service measured from your vesting commencement date,
and the balance of the Option Shares and RSU’s shall vest quarterly in a series
of 12 successive equal installments upon your completion of each additional
quarter of service measured from the one-year anniversary of your vesting
commencement date.  This option grant and the RSU grant shall both be subject to
the terms and conditions of the Company’s 2010 Equity Incentive Plan and Stock
Option Agreement, including vesting requirements (the “Stock
Agreements”).  Subject to the Company’s insider trading policy, and subject to
applicable securities laws, Employee may establish a 10b5-1 trading plan that
provides for the sale of RSU’s to satisfy any taxes payable as a result of the
vesting of the RSU’s.
 
5.      Bonus Program.  You will be eligible to earn a bonus of up to 100% of
your Base Salary based on the achievement of corporate objectives at target and
MBO’s, subject to the terms and conditions of the Company’s Executive Bonus
Program as approved from time to time by the Board of Directors (the “Bonus
Program”).  The bonus is determined and paid at the time and manner set forth
under the Bonus Program by the Board of Directors, and the amount of bonus
payable may be subject to thresholds and accelerators.  Subject to the Severance
Agreement, receipt of any bonus is contingent upon your continued employment
with the Company through the date the bonus is paid.  Any bonus payment for 2012
will be pro-rated for the remainder of the year, provided that it has been
earned under the Bonus Program.  Except with respect to 2012, and subject to the
Severance Agreement, no “pro-rated” or partial bonus will be provided unless
approved by the Board in its sole discretion.
 
6.           Benefits.  During the term of your employment, you will be entitled
to four (4) weeks vacation and benefits covering employees at your level, as
such may be in effect from time to time.
 
7.           Temporary Living Expenses; Relocation Assistance.  The Company is
also offering you reimbursement for the following relocation expenses for your
move from Alpharetta, Georgia to Austin, Texas: (a) the reasonable costs of
moving your and your family’s household goods to Austin, (b) closing costs on
the purchase of a home in Austin (the “Relocation Expenses”).  The Company will
reimburse you for the following temporary living expenses, not to exceed $40,000
per any calendar year (prorated for partial years based on the number of months
that you are employed with the Company) (the “Temporary Living Expenses”): (a)
temporary corporate housing for the period beginning with your date of hire and
continuing until you complete your relocation process, up to a maximum of twenty
six (26) months from your date of hire (the “Temporary Housing Period”), (b)
coach airfare for you between Austin and Alpharetta, Georgia for you to visit
family on weekends, and (c)  reasonable travel expenses for up to two (2) house
hunting trips to Austin during the Temporary Housing Period for you and your
family.  We will only reimburse you for these expenditures once you submit valid
receipts to the Company and they are approved by the Board of Directors.  If any
Relocation Expenses or Temporary Living Expenses are deemed taxable income to
you, the Company will tax equalize these items (the “Gross-Up”) no later than
the end of the calendar year following the calendar year in which you remit the
tax on the payment for which the Company is providing the Gross-Up to fully
offset your taxes attributable to relocation expenses.  In addition to the
reimbursement for Relocation Expenses and the Temporary Living Expenses, the
Company will provide to you a car for your use in Austin during the Temporary
Housing Period only.   The Board expects that during the Temporary Housing
Period you will devote the same amount of time in the performance of your duties
and responsibilities as Chief Executive Officer as would be expected of a person
in the same position whose principal residence is located in Austin, Texas.
Notwithstanding the foregoing, if, on or before the one (1) year anniversary of
your date of hire, you resign your employment with the Company for any reason
other than Good Reason (as defined in the Severance Agreement) or are terminated
for Cause (as defined in the Severance Agreement), you will repay the entire
amount of reimbursements provided to you by the Company for Relocation Expenses
and Temporary Living Expenses, as well as all costs and expenses of the Company
to lease a car to be provided to you during the Temporary Housing Period and any
Gross-Up paid to you by the Company, within fifteen (15) business days of such
termination date.
 
 
 

--------------------------------------------------------------------------------

 
 
Doug Milner
February 20, 2012
Page 3
 
8.      Immigration Laws.  For purposes of federal immigration laws, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States.  Such documentation must be
provided within 3 business days of the effective date of your employment, or
your employment relationship with the Company may be terminated.
 
9.      Employee Proprietary Information Agreement.  As a condition of this
offer of employment, you will be required to complete, sign, and return the
Company’s standard form of employee proprietary information agreement (the
“EPIA”), a copy of which is attached hereto as Exhibit A.
 
10.      Severance Benefits.  Should you accept the position offered by the
Company, you will be eligible for severance benefits subject to the terms and
conditions, including any conditions precedent, of the Severance Agreement.
 
11.      Resignation on Termination.  By signing below, you understand and agree
that, upon the termination of your employment, regardless of the reason for such
termination, you shall immediately (and with contemporaneous effect) resign any
directorships, offices or other positions that you may hold in the Company or
any affiliate, unless otherwise agreed in writing by you and the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
Doug Milner
February 20, 2012
Page 4
 
12.      Background Check. You also understand that this offer of employment is
contingent upon the successful completion of a background check, and you consent
to such background check, and agree to timely complete the Company’s standard
forms required for such check upon request by the Company.
 
13.      Indemnification. The Company will extend to you the coverage under its
directors’ and officers’ insurance policy currently in effect.  The Company will
also enter into its standard form of Indemnification Agreement with you,
providing for, among other things, indemnification in connection your
discharging your fiduciary duties to the Company.
 
14.      General.  This offer letter, the EPIA, the Severance Agreement, and the
Stock Agreements (if an option and/or restricted stock unit grant is approved by
the Board) covering the grant described in paragraph 4, when signed by you, set
forth the terms of your employment with the Company and supersede any and all
prior representations and agreements, whether written or oral.  In the event of
a conflict between the terms and provisions of this offer letter and the EPIA,
the Severance Agreement, and the Stock Agreements, the terms and provisions of
the EPIA, the Severance Agreement, and the Stock Agreements will control.  Any
amendment of this offer letter or any waiver of a right under this offer letter
must be in a writing signed by you and an officer of the Company. Texas law will
govern this offer letter.
 
We look forward to you joining the Company.  If the foregoing terms are
agreeable, please indicate your acceptance by signing this offer letter in the
space provided below and returning it to me, along with your completed and
signed EPIA and Severance Agreement.
 

 
Sincerely,
     
ACTIVE POWER, INC.
     
 
By:
/s/ Benjamin L.Scott     Benjamin L. Scott, Chairman of the Board

 
 
AGREED TO AND ACCEPTED:
     
“Employee”
      /s/ Doug Milner    
Doug Milner
 

 
 
 

--------------------------------------------------------------------------------

 
                                                 
Exhibit A


Employee Proprietary Information Agreement
 
 

--------------------------------------------------------------------------------